

113 HR 6873 IH: Emergency Housing Assistance for Older Adults Act of 2020
U.S. House of Representatives
2020-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6873IN THE HOUSE OF REPRESENTATIVESMay 14, 2020Ms. Porter (for herself and Ms. Waters) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo authorize supplemental funding for supportive housing for the elderly, and for other purposes.1.Short titleThis Act may be cited as the Emergency Housing Assistance for Older Adults Act of 2020.2.Supplemental funding for supportive housing for the elderly(a)Authorization of appropriationsThere is authorized to be appropriated $1,202,000,000 for fiscal year 2020 for assistance for supportive housing for the elderly, of which—(1)$845,000,000 shall be for rental assistance under section 202 of the Housing Act of 1959 (12 U.S.C. 1701q) or section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f), as appropriate, and for hiring additional staff and for services and costs, including acquiring personal protective equipment, to prevent, prepare for, or respond to the public health emergency relating to Coronavirus Disease 2019 (COVID-19) pandemic for—(A)projects for which assistance is provided under a project rental assistance contract under section 202(c)(2) of the Housing Act of 1959 (12 U.S.C. 1701q(c)(2));(B)projects for which a direct loan under section 202 of such Act was made and for which assistance is provided under section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f); and(C)projects for which project-based assistance is provided under such section 8 in which more than 80 percent of tenants are 62 years of age or older;(2)$50,000,000 shall be for installation of, and service fees for, wireless internet services in projects and individual units described in paragraph (1);(3)$7,000,000 for a 1-year extension of the Supportive Services Demonstration (SSD) of the Department of Housing and Urban Development, authorized under the heading Housing for the Elderly in title II of the Transportation, Housing and Urban Development, and Related Agencies Appropriations Act, 2014 (division L of Public Law 113–76; 128 Stat. 618); and(4)$300,000,000 shall be for grants under section 676 of the Housing and Community Development Act of 1992 (42 U.S.C. 13632) for costs of providing service coordinators for purposes of coordinating services to prevent, prepare for, or respond to the public health emergency relating to Coronavirus Disease 2019 (COVID-19).(b)Eligibility of supportive housing for persons with disabilitiesSubsection (a) of section 676 of the Housing and Community Development Act of 1992 (42 U.S.C. 13632(a)) shall be applied, for purposes of subsection (a) of this section, by substituting (G), and (H) for and (G).(c)Service coordinators(1)HiringIn the hiring of staff using amounts made available pursuant to this section for costs of providing service coordinators, grantees shall consider and hire, at all levels of employment and to the greatest extent possible, a diverse staff, including by race, ethnicity, gender, and disability status. Each grantee shall submit a report to the Secretary of Housing and Urban Development describing compliance with the preceding sentence not later than the expiration of the 120-day period that begins upon the termination of the emergency declared on March 13, 2020, by the President under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 4121 et seq.) relating to the Coronavirus Disease 2019 (COVID-19) pandemic.(2)One-time grantsGrants made using amounts made available pursuant to subsection (a) for costs of providing service coordinators shall not be renewable.(3)One-year availabilityAny amounts made available pursuant to this section for costs of providing service coordinators that are allocated for a grantee and remain unexpended upon the expiration of the 12-month period beginning upon such allocation shall be recaptured by the Secretary.